DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/3/2022.
Claim 1 has been amended.  

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Kim is silent on determining a discovery window and selecting a discovery channel from the plurality of discovery channels associated with the discovery window” (Page 9), the Examiner respectfully disagrees.  
Kim teaches determining a discovery window (Page 13 [0234-0236], Fig. 18 [1802] and Page 20 [0377-0378]) and selecting a discovery channel from the plurality of discovery channels associated with the discovery window (Page 20 [0378-0379] “PSSCH, PSCCH, PSDCH, and/or PSBCH”) for transmitting the beacon.  (Page 12 [0230])

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US-2017/0171690 hereinafter, Kim).
	Regarding claim 1, Kim teaches a wireless device (Fig. 17 [Terminal A]) comprising:
	a controller (Fig. 22 [2280]) configured to:
identify an emergency scenario (Fig. 17 [S1702]) and to generate an emergency message (Fig. 17 [S1705]) comprising information about the emergency scenario; (Page 19 [0353-0356])
		determine a discovery window (Page 13 [0234-0236], Fig. 18 [1802] and Page 20 [0377-0378]), wherein a plurality of discovery channels are associated with the discovery window; (Page 20 [0378-0379] “PSSCH, PSCCH, PSDCH, and/or PSBCH”)
		select a discovery channel from the plurality of discovery channels (Fig. 18 and Page 20 [0374-0380]), wherein the discovery channel is allowed for wireless devices to perform discovery; (Page 12 [0230] and Page 13 [0234-0236]) and
	a transmitter (Fig. 22 [2210]) configured to transmit, on a discovery channel allocated for other wireless devices to perform discovery (Page 19 [0353]), an emergency indicator beacon that indicates an upcoming transmission of the emergency message (Fig. 17 [S1705]), and to transmit the emergency message on a data channel of the wireless device.  (Fig. 17 [S1707] and Page 19 [0358])
Regarding claim 28, Kim teaches a radio frequency transceiver (Fig. 22 [2212]) and one or more antennas (Pages 23-24 [0454]), wherein the transmitter is configured to transmit the emergency indicator beacon and the emergency message via the radio frequency transceiver and the one or more antennas.  (Page 17 [0326])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Giacoletto et al. (US-2013/0225117 hereinafter, Giacoletto).
Regarding claim 2, Kim teaches a receiver configured to receive an emergency network broadcast from an external network (Fig. 22 [2210/2211]), but differs from the claimed invention by not explicitly reciting wherein the controller is configured to identify the emergency scenario based on the emergency network broadcast.  
In an analogous art, Giacoletto teaches a mobile device with the capability to automatically detect an emergency situation (Page 3 [0023]) that includes a receiver configured to receive an emergency network broadcast from an external network (Page 8 [0056], Fig. 4 [426] and Page 5 [0037]), 
wherein the controller is configured to identify the emergency scenario based on the emergency network broadcast.  (Page 3 [0023] and Page 5 [0037])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim after modifying it to incorporate the ability to receive emergency broadcasts and utilize information received in the broadcast to determine whether an emergency condition exists of Giacoletto since being able to consult one or more recent log entries stored in memory of the device to determine whether any warnings have been issued, whether a mobile device is in a threatened or affected geographical area makes the mobile device more useful to the owner.  (Giacoletto Page 5 [0037])
Regarding claim 3, Kim in view of Giacoletto teaches wherein the controller is configured to generate the emergency message by:
identifying the information about the emergency scenario in the emergency network broadcast; (Giacoletto Page 3 [0023] and Page 5 [0037]) and
including the information about the emergency scenario as one or more fields of the emergency message.  (Giacoletto Pages 5-6 [0039] “For example, a peer-to-peer-type broadcast signal may comprise a one-way broadcast signal encoded in some manner with suitable information (e.g., a cell phone ID or call sign, cell phone location, user-related information, etc.) that a peer device may be capable of reading or decoding to determine or obtain a victim's location, condition, etc., just to illustrate one possible implementation.”)
Regarding claim 27, Kim in view of Giacoletto teaches wherein the controller and the transmitter are components of a baseband modem of the wireless device.  (Giacoletto Page 8 [0056])
Regarding claim 29, the limitations of claim 29 are rejected as being the same reasons set forth above in claim 2.  
Regarding claim 30, the limitations of claim 30 are rejected as being the same reasons set forth above in claim 3.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sennett et al. (US-2013/0281046 hereinafter, Sennett).
Regarding claim 4, Kim teaches the limitations of claim 1 including generating the information about the emergency scenario (Page 19 [0362]), but differs from the claimed invention by not explicitly reciting generating a header; and including the header and the information about the emergency scenario as fields of the emergency message.  
In an analogous art, Sennett teaches a method and system for indicating an emergency from a mobile device (Abstract) that includes generating a header (Pages 1-2 [0017]) and including the header and the information about the emergency scenario as fields of the emergency message.  (Pages 1-2 [0017] “The message may be analyzed in any appropriate manner to determine if an emergency condition exists. For example this may be determined from content in the body of the message, a header of the message, an identifier embedded in the message, a designated field of the message, video contained in the message, a graphic contained in the message” and “Examples of emergency conditions may include life threatening health condition (e.g., heart attack) being experienced by the subscriber, life threatening health condition occurring to another individual near the location of the subscriber (e.g., spouse, child, neighbor, friend), fire in the location of the subscriber, fire in the neighboring buildings of the subscriber's location, intruder in the subscriber's home, break-in observed at neighbor's home, automobile accident experienced by the subscriber, and automobile accident observed by the subscriber”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim after modifying it to incorporate the ability to format the emergency message in fields and utilizing a header of Sennett since utilizing fields enables uniform coding and recognition of the data being transmitted.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dunn et al. (US-2010/0273445 hereinafter, Dunn).
Regarding claim 5, Kim teaches the limitations of claim 1, but differs from the claimed invention by not explicitly reciting determining, based on a device ID of the wireless device, a hash value and including the hash value in a register token of the emergency message.  
In an analogous art, Dunn teaches a method and system for establishing emergency communication sessions through transmitted messages (Abstract) that includes determining, based on a device ID of the wireless device, a hash value (Pages 7-8 [0057]) and including the hash value in the emergency message.  (Pages 7-8 [0057])  note: in a register token of the emergency message is considered non-functional descriptive material1 because it is not referred to again in the claim and it is unclear how that changes the structure of the wireless device.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim after modifying it to incorporate the ability to include a hashing function and a hashed value of a device identifier of Dunn since hashing a device ID and including the value in the emergency message enables the ability to securely verify the message originator.  (Dunn Pages 7-8 [0057])
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sheynman et al. (US-2006/0146740 hereinafter, Sheynman).
Regarding claim 26, Kim teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting the transmitter is configured to apply an emergency scrambling code to the emergency indicator beacon before transmitting the emergency indicator beacon.  
In an analogous art, Sheynman teaches method and apparatus for transmitting emergency messages (Abstract) that includes apply an emergency scrambling code to the emergency indicator beacon before transmitting the emergency indicator beacon.  (Page 5 [0041])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Kim after modifying it to incorporate the ability to use special scrambling codes for emergency transmissions of Sheynman since specific scrambling codes can be used to identify specific types of emergencies, thereby increasing recognition of the type of emergency.  (Sheynman Page 5 [0046])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        	In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).